Appellant was arrested upon the warrant of the Governor of this State, issued upon the requisition of the Governor of the State of Louisiana, where he stood charged, by affidavit, with the crime of forgery. He sought his discharge from such arrest by writ of habeas corpus, which, after hearing, was denied. The appeal is from that order.
The proof offered upon the hearing consisted only of the executive warrant and accompanying papers. These were, upon their face, entirely regular, and made a prime facie case. Ex parte Hall, 104 Tex.Crim. R., 284 S.W. 550; Ex parte Celey, 110 Tex.Crim. R., 10 S.W.2d 94; Ex parte Blackwood,143 Tex. Crim. 169, 157 S.W.2d 908. Such prima facie case not having been in any manner rebutted by appellant, the action of the trial court was proper.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.